DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No. Claims 10-11, 14, and 16-33 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Jul. 2022 has been entered.

Status of Claims
	Claims 1-9, 12-13,15, and 24-25 are cancelled.  Claims 10-11, 14, 16-17, 21, and 31-33 are amended.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5 Jul. 2022 have been considered by the examiner.

Response to Amendment
	The amendments filed on 13 May 2022 have been entered.

Response to Arguments
	
	In view of Applicants amendments, the rejection of claim 14 under 35 USC 112(b) as being indefinite for failing to particularly point and distinctly claim the subject matter is withdrawn.
In view of Applicants amendments, the rejection of claims 10-11, 14, 16-23, and 26-33 under 35 USC 103 as being unpatentable over Parkinson Study Group (JAMA; published 2002), in view of Bird et al. (US 2014/0142140 A1; published 22 May 2014), in further view of Hurtt et al. (WO 2009/058851 A2; published 7 May 2009) is withdrawn.



New Ground of Rejection
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the Examiner cannot find support in the specification for the limitation of wherein only the level and pattern of radiolabeled tropane binding in the subject relative to baseline levels and patterns of radiolabeled tropane binding is indicative of the ability of the potential neuroprotective composition to modulate a dopaminergic activity in the organ of the subject.  Applicants have pointed to paragraph 90 of the application to give support for the amendment; however, paragraph 90 does not mention the above limitation.  Paragraph 90 only asserts that an initial baseline level and pattern of DaT is assessed.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 30 is dependent to claim 28 and claim 30 requires that the tropane is radiolabeled with 18F, 124I, or 11C and the level and pattern of binding of radiolabeled tropane is measured by PET.  However, claim 28 requires that the tropane is radiolabeled with 123I, etc, which are measured by SPECT.  Should the tropane the tropane in claim 30 comprise a radiolabel selected from 123I, etc and a radiolabel selected from 18F, 124I and 11C?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 14 is broader than the claim 10 from which it depends.  Instant claim 14 requires administering the radiolabeled tropane to the subject treated with a first dose of neuroprotective composition; however, claim 10 requires administering a radiolabeled tropane to the treated subject after intravenously administering the potential neuroprotective composition.  Additionally, claim 14 requires administering to the subject a second dose of potential neuroprotective compound if the tropane binding level is more than 5% different than the projected binding level.  However, claim 11 requires the administration of the radiolabeled tropane to the subject treated with the second potential neuroprotective composition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10-11, 14, 16-23, and 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson Study Group (JAMA; published 22 May 2014), in view of Bird et al. (US 2014/0142140 A1; published 22 May 2014) and Hurtt et al. (WO 2009/058851 A1; published 7 May 2009).

	Parkinson Study Group teach dopamine transporter brain imaging to assess the effects of pramipexole vs levodopa on Parkinsons disease progression (see title).  Parkinson Study Group that dopaminergic replacement therapy with the precursor levodopa or agonists that stimulate the dopamine receptor is effective in ameliorating many signs and symptoms of early PD.  The putative neuroprotective actions of levodopa or dopamine receptor agonists have provided the rationale for assessing the progression of dopamine neuronal degeneration in patients with PD after treatment with these drugs (see pg. 1653).  Parkinson Study Group teach that in vitro and animal studies suggest that pramipexole may protect and levodopa may protect or damage dopamine neurons (see abstract).  Parkinson Study Group teach in vivo imaging of the dopamine transporter with [123I]β-CIT (radiolabeled tropane) and SPECT to assess the progression of dopaminergic degeneration in a subset of patients with early PD participating in a clinical trial that compared the option of initial treatment with pramipexole (potential neuroprotective composition) with the option of initial treatment with levodopa (potential neuroprotective composition).  Patients took study drugs 3 time daily.  All patients were evaluated subsequently with imaging studies as baseline and 22, 34, and 46 months after baseline as indicated in Fig. 1 (see pg. 15654).  Primary outcome variable in this study was the percentage change from baseline to month 46 in the specific non-displaceable striatal [123I]β-CIT uptake ratio.  Secondary outcome variables included percentage changes from baseline to month 46 in caudate and putamen (see pg. 1655).  Parkinson Study Group teach the progressive loss of striatal β-CIT uptake and change from baseline in β-CIT uptake (see Figs. 2 and 3; note comma shaped regions; measuring the level and pattern of tropane binding to the brain of treated subject).  Parkinson Study Group teach the change in [123I]β-CIT uptake in sequential scans (see Fig. 3, table 2).  Parkinson Study Group teach that treatment with pramipexole may have decreased the rate of loss of [123I]β-CIT uptake despite treatment with levodopa (see pg. 1659).  Parkinson Study Group teach that [123I]β-CIT SPECT imaging can detect treatment related changes in the progressive rate of loss of striatal dopamine transporters in patients with early PD.  During a 46 month evaluation period, these data show a decrease in the rate of loss of striatal [123I]β-CIT uptake in patients initially treated with pramipexole compared with levodopa (see pg. 1660).
	Parkinson Study Group do not teach administering 2-carbomethoxy-3-(4-fluorophenyl)-N-(1-iodoprop-1-en-3-yl)nortropane or 2-carbomethoxy-3-(4-fluorophenyl)-N-(1-haloprop-1-en-3-yl)nortropane and determining if that level is normal.  Parkinson Study Group does not teach intravenously administering the neuroprotective agent.  Parkinson Study Group does not teach that only a change in the level and pattern of radiolabeled tropane binding is indicative of the ability of the potential neuroprotective composition to modulate a dopaminergic activity in the organ of the subject.
	Bird et al. teach pharmaceutical composition for neurological disorders (see title).  Bird et al. teach that routes of administration of the pharmaceutical composition include intravenous (see [0252]).  Bird et al. teach Parkinson disease, L-dopa and pramipexole (see [0093]-[0094], [0097]; [0102]-[0104], [0157], claim 19, [0157]).  
Hurtt et al. teach methods for diagnosing and monitoring treatment of Lewy body dementia by assessing dopamine transporter level (see title).  Hurtt et al. teach PET and SPECT (see pg. 8).  Hurtt et al. teach that with DLB (dopaminergic disorder) the loss of dopaminergic (dopamine producing) neurons is thought to account for the degradation of motor control as in Parkinson’s disease (dopaminergic disorder) (see pg. 3).  Hurtt et al. teach that the method includes determining whether an individual has lewy body dementia.  The method includes assessing the level of dopamine transporter in at least one region of the patient’s CNS and comparing the patients dopamine transporter level to a pre-determined normal dopamine level (see pg. 7).   Hurtt et al. teach 123I-2β-carbomethoxy-3β-(4-iodophenyl)-N-(3-fluoropropyl)nortropane (123I N-ω-fluoropropyl-2β-carbomethoxy-3β-(4-iodophenyl)nortropane) and 123I-altropane (2-carbomethoxy-3-(4-fluorophenyl)-N-(1-iodoprop-1-en-3-yl)nortropane; 2-carbomethoxy-3-(4-fluorophenyl)-N-(1-haloprop-1-en-3-yl)nortropane) (see pgs. 4-5).  Hurtt et al. teach a method of monitoring the progress of treatment for Lewy Body dementia in a human patient.  The method includes determining or assessing the level of dopamine transporter in at least one region of the patient’s central nervous system at a plurality of times during treatment.  Comparing the results of dopamine transporter level in the same region of the brain at various times during treatment enable one to monitor the progress of treatment (see pg. 7).  Hurtt et al. claim a method of determining the effectiveness of a therapeutic regimen comprising (a) at a first time point administering to a patient a labeled dopamine transporter ligand (administering a radiolabeled tropane to a subject); (b) assessing the amount of labeled dopamine transporter ligand that is bound to dopamine transporter in at least one region of the patient’s CNS (determining a baseline level and pattern of binding of the administered radiolabeled tropane to dopamine transporters in the subject); (c) at a second time point after the first administering to the patient a labeled dopamine transporter ligand (administering a radiolabeled tropane to the treated subject); and (d) assessing the amount of the labeled dopamine transporter ligand that is bound to dopamine transporter in the same or at least one region of the patient’s nervous system (measuring the level and pattern of radiolabeled tropane binding in the organ of the treated subject); and (e)comparing the relative amounts of the labeled dopamine transporter ligand that are bound to dopamine transporter in the at least one region of the patient’s CNS (determining if a change in level and/or pattern of radiolabeled tropane binding in the treated subject relative to baseline levels and/or pattern of radiolabeled tropane binding is indicative of the ability of the therapeutic composition to modulate dopaminergic activity in the organ of the subject) (see claim 12, pg. 6).  Following bolus injection of 123I-alotropane (radiolabeled tropane) in controls and LBD subjects peak striatal count densities are noted at 10 min post injection.  Localization of uptake in striatal structures is well demonstrated in all subjects in the study with characteristic “comma” shaped appearance of striatal uptake in controls and more asymmetric uptake in LBD subjects (see pg. 24).  Hurtt et al. teach that the objective data assists a physician in determining the most effective drug and the most effective dosage for a particular patient (see pg. 10).  Hurtt teaches that ligands include [11C]CFT and [18F]CFT.  Ligands particularly suited for PET include [11C]altropane (see pg. 5).  Hurtt et a. teach that following bolus injection of 123I-alotropane in controls and LBD subjects peak striatal count densities are noted at 10 min post injection (see pg. 24). As scan times, it has been discovered that the signal to noise ratio of the SPECT scans of the dopamine transporter ligand is optimal between about 15 and 45 min post-injection of the dopamine ligand (see pg. 13).
	It would have been obvious to person of ordinary skill in the art before the effective filing date to modify the method of method of Parkinson Study Group (an in vivo method for evaluating a potential neuroprotective composition for its ability to modulate a dopaminergic activity in an organ of a mammalian subject having an dopaminergic disorder, comprising administering a radiolabeled tropane; treating a subject with a potential neuroprotective composition such as pramipexole, administering a radiolabeled tropane to the treated subject after intravenously administering the potential neuroprotective composition; and measuring the level and pattern of radiolabeled tropane binding to the organ of the treated subject) by administering 2-carbomethoxy-3-(4-fluorophenyl)-N-(1-[123I]iodoprop-1-en-3-yl)nortropane, a 2-carbomethoxy-3-(4-fluorophenyl)-N-(1-haloprop-1-en-3-yl)nortropane, as the radiolabeled tropane for SPECT imaging, determine if the level is normal or abnormal based on a predetermined level  and by intravenously administering L-DOPA and pramipexole as the potential neuroprotective compositions as taught by Bird et al. and Hurtt et al. because it would have been expected to provide an equivalent method suitable for evaluating the potential neuroprotective compositions ability to modulate dopaminergic activity in patients and determining whether the patient has a normal or abnormal level of tropane binding.  It would have been obvious to a modify the method of Parkinson Study Group so that only a change in the level and pattern of radiolabeled tropane binding in the subject relative to baseline levels and patterns of radiolabeled tropane binding is indicative of the ability of the potential neuroprotective composition to modulate a dopaminergic activity in the organ of subject as taught by Parkinson Study Group and Hurtt et al. because Parkinson Study Group and Hurtt et al. teach the level and pattern of binding of the radiolabeled tropane advantageously enable assessing the effectiveness of neuroactive agents. The change in the level of tropane binding after administration of the potential neuroprotective agent is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a decrease of 5 to 10% relative to the initial baseline in order to arrive at an optimal therapeutic dose and neuroprotective outcome.
	Parkinson Study Group do not teach treating the subject with a second potential neuroprotective composition in which the potential neuroprotective composition is different from the first potential neuroprotective composition based on the potential neuroprotective agent or on the dosage of the potential neuroprotective agent; administering a radiolabeled tropane to the subject treated with the second potential neuroprotective composition; and measuring the level and pattern of radiolabeled tropane binding.  Parkinson Study Group do not teach administering to the subject a second dose of the potential neuroprotective composition if the tropane binding level is more than 5% different than the projected level of tropane binding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Parkinson Study Group by further treating the subject with a second therapeutic composition in which the therapeutic composition is different from the first therapeutic composition based on the therapeutic agent or dosage of the therapeutic composition as taught by Bird et al. and Hurtt et al. because it would advantageously assist the physician in determining the most effective drug or dosage of the therapeutic agent.  The difference in dose of the first and second doses of the potential neuroprotective agent is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at a difference in dose of more than 5% in order to arrive at the optimal dose and therapeutic outcome for the potential neuroprotective agent.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Parkinson Study Group by administering to the subject a second dose of potential neuroprotective composition if the tropane binding level is more than 5% different than the projected level of tropane binding as taught by Hurtt et al. because it would have been expected to advantageously enable determining the most effective dosage for a particular patient.  The broadest reasonable interpretation of a method claim having a contingent limitation requires only those steps that must be performed. See MPEP 2111.04.II.
	Parkinson Study Group do not teach initiating treatment of a tomographic image about 15 min after administering the tropane; and terminating the tomographic image acquisition about 5 min to about 10 min after initiation wherein the pattern of tropane binding to dopamine transporter molecules in the brain is obtained having two comma-shaped regions that are bilaterally symmetric with each if the brain of the subject is not affected by a dopaminergic disorder of the brain.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Parkinson Study Group by further initiating acquisition of the tomographic image about 15 min after administering the tropane (2-carbomethoxy-3-(4-fluorophenyl)-N-(1-[123I]iodoprop-1-en-3-yl)nortropane, a 2-carbomethoxy-3-(4-fluorophenyl)-N-(1-haloprop-1-en-3-yl)nortropane); and terminating the tomographic image acquisition about 5 min to about 10 min after initiation as taught by Hurtt et al. because it would have been expected to advantageously enable scanning the subject during the time which has the optimal signal to noise ratio.  
	Parkinson Study Group do not teach that the tropane is radiolabeled with 18F, 124I, or 11C and the level and pattern of radiolabeled tropane is measured by PET.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Parkinson Study Group by further substituting [123I]altropane with [11C]altropane and measure the level and pattern of tropane binding by PET as taught by Hurtt et al. because it would have been expected to advantageously enable evaluating the potential neuroprotective composition by PET for its ability to modulate dopaminergic activity.

Applicants Arguments
	Applicants assert that the Parkinson Study Group looked at the very long-term effects not on binding but on degeneration of dopamine receptors, by orally administering agents over a prolonged period of time, not a single intravenous administration.  Hurtt does not look at the immediate effect of a potential neuroprotective agent on level and pattern of binding.  The prior art is not comparing the level and pattern of dopamine receptor binding by a potentially neuroprotective drug but compares a decrease in the number of dopamine receptors over time when treated with known dopamine receptor binding compounds.  The claimed method is performing a rapid screen to look at potential neuroprotective compounds.  

Applicant's arguments filed 22 Jul. 2022 have been fully considered but they are not persuasive.  Neither the specification nor the claims require a single intravenous administration of the potential neuroprotective agent.  Regarding the intravenous administration, the specification at [0087] merely teaches that a neuroactive agent is administered at about 0.05 mg/day to about 250 mg/day.  The administration may be oral.  Alternative routes of administration are possible as well (e.g. intravenous).  Neither the specification nor the claims teach or require performing a rapid screen.  Instant claim 10 merely requires intravenously administering to the subject a potential neuroprotective composition.  However, Bird teaches intravenous administration as suitable route of administration for neuroprotective agents such L-DOPA and pramipexole.  Hurtt teaches rapid screening of neuroactive agents.  Hurtt teaches that dopamine transporter level can be assessed immediately before treatment and then e.g. two weeks after treatment.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Parkinson Study Group by rapidly screening a neuroprotective agent such as pramipexole because Hurtt teaches that effectiveness of neuroactive agents can be advantageously assessed in as little as two weeks after administration of treatment by administering a radiolabeled tropane.  According to Hurtt, control subjects exhibit a characteristic comma shaped appearance in the striatum where a more asymmetric uptake appears in diseased subjects.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618